Citation Nr: 0714076	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  96-41 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by chronic fatigue.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1974 to January 
1994.  Her service included service in the Southwest Asia 
Theater of Operations during the Persian Gulf War.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
that among other things, denied service connection for 
undiagnosed illness manifested by fatigue.  An August 1997 
rating decision continued to deny the claim.  In January 
1998, the veteran testified before a Decision Review Officer; 
a transcript of that hearing is of record.  An August 2002 
rating decision continued to deny the claim.  In March 2001 
the claim was remanded for further evidentiary development.  
In February 2003, the Board undertook additional development 
of the evidence under authority then in effect.  In March and 
October 2003, the Board remanded the claim again for further 
development.  

In March 2001 the Board also denied service connection for 
allergic rhinitis and increased the initial rating for Bell's 
palsy to 10 percent disabling.  In March 2003, the Board 
denied service connection for undiagnosed illness manifested 
by multiple joint aches and skin rash, undiagnosed illness 
manifested by abnormal PAP smears and abnormal menstrual 
problems, a heart disorder, and denied an initial rating 
greater than 30 percent for bronchial asthma.  The only issue 
currently before the Board is as stated on the previous page.  


FINDINGS OF FACT

The veteran's complaints of fatigue have been attributed to 
the veteran's service-connected chronic adjustment disorder.  





CONCLUSION OF LAW

An undiagnosed illness manifested by fatigue was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of her claim and has been notified 
of the information and evidence necessary to substantiate the 
claim and of the efforts to assist her.  In letters dated in 
May 2001, March 2004, and May 2005 the RO or the Appeals 
Management Center (AMC) notified the veteran of the 
information and evidence needed to substantiate and complete 
her claim; of what part of that evidence she was to provide, 
and what part VA would attempt to obtain for her.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The March 2004 and May 2005 letters specifically asked the 
veteran to submit any evidence in her possession that 
pertains to her claim.  The May 1996, August 1997, and August 
2002 rating decisions, the August 1998 statement of the case 
(SOC), and the multiple supplemental SOC's provided the text 
of applicable regulations, and explained what the evidence 
showed and why the claim was denied.  

In October 2006 supplemental SOC, the appellant received 
notice regarding the disability ratings and effective dates 
of awards (Dingess v. Nicholson, 19 Vet. App. 473 (2006)); 
regardless, as the appeal is being denied, the matters of a 
disability rating and effective date of award are moot.

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the RO prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  VA arranged for the veteran to 
be examined.  In October 2004, the AMC arranged for the 
veteran to be reexamined, but she refused to be examined at 
the designated location.  In January 2005, the AMC requested 
to have her examined at a different location.  In a statement 
received in June 2005, she specifically stated that she 
"will not attend anymore appointments."  There was a 
question raised regarding a June 2005 examination that was 
never performed.  An August 2005 letter requested 
clarification.  In an October 2005 statement, the veteran's 
representative requested another VA examination.  A statement 
by the veteran submitted around the time of the scheduled 
December 2005 VA examination, indicated that she would not 
attend any further appointments and she failed to report for 
the scheduled exam.  Thereafter, the case was sent out for an 
independent expert medical opinion.  The Board notes that the 
"duty to assist" the veteran in the development of facts 
pertinent to her claim is not a "one-way street." See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The veteran must also be 
prepared to meet her obligations by cooperating with VA's 
efforts to acquire all medical evidence supporting a claim. 
Olson v. Principi, 3 Vet. App. 480 (1992).  The veteran has 
not identified any further pertinent records that remain 
outstanding.  VA's duty to assist is met.

II.  Factual Background

Service medical records are negative for complaints, 
treatment, or findings of any chronic fatigue disorder.  

Post service medical records included 1994 to 2000 treatment 
records from Las Vegas VA Medical Center (VAMC).  A June 1997 
record reported complaints and an assessment of an irregular 
heart rate, fatigue and numbness of the body, and joint 
swelling.  1998 to 1999 treatment records showed treatment 
for complaints of fatigue.  A February 1999 record indicated 
that she had fibromyalgia, Von Willbrands disease, and 
fibroid uterus.  She was not anemic.  

A June 1995 Persian Gulf examination indicated that the 
veteran did not have fatigue.  The diagnoses included 
bronchial asthma, Bell's palsy, multiple joint pain, and mild 
anxiety/depression.

On December 1995 VA examination, the veteran reported that 
she had chronic fatigue syndrome with an onset after she 
returned from the Persian Gulf War.  She felt that most of 
her problems were due to stress.  The diagnosis specifically 
indicated that chronic fatigue syndrome (CFS) was not 
established per 1992 criteria.  

February to March 1997 treatment records from Nellis Federal 
Hospital noted complaints of fatigue.  The diagnosis was 
questionable anemia secondary to menorrhagia.  A February 
1997 patient education report showed that the veteran was 
prescribed oral Alprazolam.  The report listed drowsiness, 
incoordination, headache, and fatigue among the side effects.  

A January 1998 statement from J. G., a friend of the 
veteran's, indicated that the veteran had complaints of 
fatigue beginning in 1993.  

On February 1998 VA gynecologic evaluation, the veteran 
reported a medical history of asthma, fatigue, joint pain, 
headaches, and Bell's palsy.  

On May 1998 VA examination for CFS, the veteran stated that 
she noted fatigue in 1991, while stationed at Nellis Air 
Force Base, and that her condition has been constant since 
that time.  She indicated that she felt better when she 
exercised.  She reported treatment for anxiety.  She stated 
that she slept very well and tried to get 8 hours of sleep a 
night.  She was normally tired due to her daily activities.  
She did not indicate that her daily activates were restricted 
due to CFS, she denied any incapacitating episodes, and 
denied any treatment for CFS.  It was noted that the C-file 
and Las Vegas VA medical records were reviewed.  The 
diagnoses included mild anemia, tension headaches, and right 
shoulder strain.  

January 2000 to May 2001 treatment records from Las Vegas 
VAMC are negative for any complaints, treatment, or findings 
of a chronic fatigue disorder.   

On September 2001 VA examination, it was noted that the C-
file was thoroughly reviewed.  The veteran was diagnosed with 
bronchial asthma; chronic maxillary sinusitis; left inguinal 
hernia, operated 1971; hemorrhoidectomy, April 2000; 
bunionectomy, both toes; Bell's palsy, 1991, not present 
during examination; cardiac issues; and gynecology issues.  
It was noted that the Gulf War guidelines were followed 
according to #1740 worksheet, all tests and consultations 
completed and reviewed, and with the exception of the above, 
no diagnosed or undiagnosed conditions were found.  

July 2002 to September 2005 treatment records from Las Vegas 
VAMC are negative for any complaints, treatments, or 
diagnoses of an undiagnosed illness manifested by fatigue.  
In a July 2003 statement, the veteran indicated that she has 
not been seeing a doctor for an undiagnosed illness 
manifested by chronic fatigue.  

A March 2006 independent medical expert report noted that the 
claim's file was reviewed.  The physician summarized the 
claims file and opined that the chronic fatigue complaint is 
most likely caused by or a result of the veteran's chronic 
adjustment disorder.  The physician noted that there are 
numerous references in the file relating to chronic stress 
and adjustment disorder.  There is no evidence in the record 
to support a diagnosis of chronic fatigue syndrome.  The 
physician also indicated that chronic vaginitis and ovarian 
cysts do not present with chronic fatigue and he failed to 
find evidence of the veteran being in an anemic state.  From 
2000 to 2005, the veteran's hemoglobin levels have been in 
the normal range.  

III.  Criteria and Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306.  Service connection also may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more during the presumption period. See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i) (2005).  
Effective March 1, 2002, Section 202 of the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), amended 38 U.S.C. § 1117 to 
expand the presumptive period to September 30, 2011. See VBA 
Fast Letter 02-04 (January 17, 2002).

Under 38 C.F.R. § 3.317(a)(2)(i), the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): (A) an undiagnosed illness; (B) a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection. See 38 C.F.R. 
§ 3.317(a)(2)(i).

Among the requirements for service connection for a 
disability due to undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis. 
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War. See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular case being considered, service 
connection may not be provided under the specific provisions 
pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at 
paras. 4-5 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. See 38 C.F.R. § 3.317(a)(1), (b).  There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity. See 38 C.F.R. § 3.317(a)(2), (3).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the appellant's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Consideration of a veteran's claim under the regulations for 
undiagnosed illness does not preclude consideration of 
entitlement to service connection on a direct basis.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Upon review, there is no medical evidence that the veteran's 
complaints of fatigue are related to an undiagnosed illness.  
The December 1995 VA examiner specifically indicated that CFS 
was not established.  In September 2001, a VA examiner 
specifically indicated that no undiagnosed conditions were 
found.  In March 2006, an independent medical expert 
indicated that there is no evidence in the record to support 
a diagnosis of CFS.  Additionally, the medical evidence shows 
other factors related to fatigue, including an adjustment 
disorder.  As the medical evidence shows other findings to 
account for the veteran's fatigue, and no findings of an 
undiagnosed condition or chronic fatigue syndrome, service 
connection may not be provided under the provisions of 38 
C.F.R. § 3.317(a)(1)(ii). See also VAOPGCPREC 8-98 at paras. 
4-5 (Aug. 3, 1998).  

As the veteran's fatigue has been attributed to a known 
clinical diagnosis, the fatigue cannot be considered as due 
to an undiagnosed illness.  Additionally, the adjustment 
disorder, which was associated with fatigue, has already been 
found to be related to service and rated as 30 percent 
disabling.  Although the veteran has argued that complaints 
of fatigue are related to an undiagnosed illness, this is not 
a matter for an individual without medical expertise. See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which does 
not show that complaints of an undiagnosed illness that is 
related to service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert. See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

In sum, the claim of service connection for an undiagnosed 
illness manifested by fatigue is denied. 38 C.F.R. §§ 3.303, 
3.317.  In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine; but as the evidence is not 
equally balanced, in this regard, it does not apply. Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Service connection for an undiagnosed illness manifested by 
fatigue is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


